In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00438-CV

MIKE FARHAT, US GLOBAL ASSET               §    On Appeal from the 17th District Court
INVESTMENTS, LLC, JOHN MARTIN
FAUBUS, TRACY L. TRIMBLE, MARY
MARTINEZ, MICHAEL W. BROOME,
AND MICHAEL W. BROOME, P.C.,               §    of Tarrant County (017-308014-19)
Appellants


V.                                         §    April 23, 2020


WILSON SCOTT, LLC D/B/A CAPITAL
ASSET RESOURCES, Appellee                  §    Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed. We remand this case to the trial court for further proceedings.
      It is further ordered that Appellants Mike Farhat, US Global Asset

Investments, LLC, John Martin Faubus, Tracy L. Trimble, Mary Martinez, Michael W.

Broome, and Michael W. Broome, P.C. shall jointly and severally pay all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Mike Wallach___________________
                                            Justice Mike Wallach